             Case 9:17-cv-00108-GTS-ATB Document 65 Filed 10/05/18 Page 1 of 1

                                    STORCH AMINI PC
John W. Brewer                                                                                        212.497.8238
MEMBER NV BAR                                                                            jbrewer@storchamini.com


       October 5, 2018

       BY ECF FILING

       The Honorable Andrew T. Baxter
       United States Magistrate Judge
       Federal Building and U.S. Courthouse
       P.O. Box 7396
       Syracuse, New York 13261

       Re:      H'Shaka v. O'Gorman et al., No 17-CV-0108

       Dear Judge Baxter:

       We represent the plaintiff in this action and write to provide a status report as directed by the
       Court's September 18 order.

       Due to the circumstances, as will be explained below, we are not in a position to advise the court
       whether further court intervention is required regarding discovery disputes. Through yesterday
       evening, defendants had not produced any documents responsive to the Court's August 7 order
       beyond the 61 pages produced on September 10, nor had they produced revised versions of those
       61 pages complying with the Court's September 18 order requiring that certain information not
       be redacted.

       This morning, defense counsel produced 884 pages of documents to us, including, they have
       advised us, revised versions of the prior 61 pages without the redactions that had been objected
       to. Defense counsel has advised us that they still need to do some more follow-up with their
       clients and/or DOCCS before they can represent that all documents directed to be produced by
       the August 7 order have been located and produced. We have not yet had time to review this
       production in order to assess either its completeness or the appropriateness, in light of the
       September 18 order, of any redactions. We are also waiting for more information on whether
       defendants will produce metadata-containing electronic copies of the documents, which we have
       requested.

       We would suggest under the circumstances filing a follow-up status report no later than October
       12, by which time we would hope to have a consensus with defense counsel on both the
       completeness of the production and the appropriateness of any redactions, or at least have
       focused and narrowed any unresolved issues requiring the Court' s intervention.

       Respectfully submitted,

             fal~v,
       John W. Brewer

       cc: All Counsel of Record (via ECF
                2 GRAND CENTRAL TOWER· 140 EAST 45TH STREET, 25TH FLOOR · NEW YORK, NY 10017
                            P 212.490.4100 . F 212.490.4208 · www.storchamini.com
